Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-31 and 35-37 are presented for examination. 
Applicants’ request for continued examination filed January 29, 2021 has been received and entered.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Palepu et al. reference in view of Alam et al. (4,879,286) and Ginder (4,407,662) as set forth in the previous Office action dated November 3, 2020 at pages 7-11 is hereby WITHDRAWN.
Claims 8-31 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 6, 7 and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palepu et al. (US 2015/0320774 A1), which claims priority to U.S. Provisional Patent Application No. 61/991,247 filed on May 9, 2014.  Therefore, the provisional patent .
Palepu et al. teach a cyclophosphamide containing composition having extended stability, comprising:  a) cyclophosphamide; b) at least 95% v/v ethanol; and c) a buffering or pH controlling agent having pKa value ranging from 2.1 to 5.2, an alcohol soluble stabilizing agent comprising a source of chloride ions, or an anti-oxidizing agent, or mixture thereof, see claim 1 of ‘247 provisional; (i.e. the priority document of the Palepu et al.).  In addition, the Palepu et al. reference teaches preferably, the cyclophosphamide in liquid form having extended stability (see section [0010]).  Even though the ‘247 provisional does not specifically disclose the cyclophosphamide containing composition having moisture content of less than about 2.0% by weight, the ‘247 provisional does disclose the pharmaceutically acceptable cyclophosphamide containing solutions have significantly improved shelf lives.  The ‘247dd provisional teaches that in certain aspects of the invention, wherein the cyclophosphamide-containing solution maintain at least about 97%, and alternatively, at least 98.5% cyclophosphamide content after about 18 months at a temperature of about 5°C, see page 4.  Since moisture is not mentioned in the stable cyclophosphamide containing solution in the ‘247 provisional, and since the ‘2247 provisional; teaches that it is known that cyclophosphamide hydrolyzes in water to form four major degradation products, see page 9, first paragraph.  In terms of proviso, “wherein said excipient excludes poly organic solvent and citric acid, claim 1 of the ‘247 provisional teaches the cyclophosphamide containing composition comprising a buffering or pH controlling agent (i.e. acidifying agent) having a pKa value ranging from 2.1 to 5.2, and the acidifying agent is not a citric acid, but other acid such as succinic, acetic, lactic and tartaric acid (see section [0013]).  Ethanol is not a polyol organic solvent.

Therefore, the Palepu et al. reference and its priority reference, the ‘247 provisional would have anticipated claims 1-4, 6, 7 and 35-37 not patentable.
Claims 1-4, 6, 7 and 35-37 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629